EA        ORNEY           GENERA
                    43%. TEXAS
                   AUSTIN     11. ‘&%XAS


                     February 25, 1963


Honorable W. S. Heatly, Chairman
Committee on Appropriations
House of Representatives
Austin, Texas
                         Opinion No. C-21
                            Re:   Construction of proposed rider
                                  to the General Appropriations
                                  Bill.
Dear Representative Heatly:
          Your request for an opinion on the above subject mat-
ter reads as follows:
         “The Legislative Budget Board-recommended
    draft of the general appropriations bill for the
    1964-65 biennium now before this Committee as
    House Bill No. 8b, contains at Page 111-49, the
    following specific provisio; relating to the ap-
    propriations to the Game and Fish Commission:
         “‘The Game and Fish Commission, through the
    Executive Secretary is hereby authorized to re-
    ceive and disburse in accordance with plans accep-
    table to the responsible Federal agency, all Fed-
    eral moneys that are made available (including
    grants, allotments and reimbursements( to the
    State of Texas for such purposes, and such other
    activities as come under the authority of the
    Game and Fish Commission, and such moneys are ap-
    propriated to the specific purpose or purposes for
    which they are granted, provided. however. that the
    5
    ret i t                                hall not
    serve to increase the exwenditure level of the Game
    md Fish Commi s’on bevond the am unts D ovided in
    items 1 throuaE ‘8above.   (Emphazis addid). 1
          “It is understood that the underscored lan-
     guage above was added by the Budget Board to ex-
     isting language in the current, 1962-63, general
     biennial appropriations Act (Senate Bill No. 1,
     Chapter 62, Acts of the Fifty-seventh Legislature,
     First Called Session, 1961) for the purpose of

                              -86-
                                                                     r




Hon. W. S. Heatley, page 2, (Opinion No. C-2l)


     limiting the total expenditure each year (from
     all fund sources) of the Game and Fish Commis-
     sion to the sum of the amounts listed for each
     year as items 1 through 8 on page III-46 of
     said House Bill No. 86.
          "You are   respectfully requested to express
     an opinion as   to whether or not the language in
     question will   actually limit such expenditures
     as apparently   the Legislative Budget Board in-
     tended.
          "Your attention to this matter will be
     greatly appreciated by the Committee."

          Line items in an appropriation bill limit the expendi-
ture of the money appropriated by the line item to the purposes
set out in the line item and limit the amount of money that may
be expended for such purposes to the amount contained in the line
Item. Attorney General's 0 inions V-666 (1948) W-99 (1957)
WW-349 (1958) ~~-466 (1958f), WW-578 (1959),bd1366 (1962)a:d
W-1.470 (19623. Therefore if any additional money is appropri-
ated for the purposes set &t in the line items such appropri-
ation will have to be contained in a rider which appropriates
money.
          The rider set out in your request appropriates monies
made available to the State of Texas by Federal agencies. It
is specifically provided, however:
          '1.. . provided, however, that the receipt
     and use of such Federal funds shall not serve to
     increase the expenditure level of the Game and
     Fish Commission beyond the amounts provided in
     items 1 through 8 above."
          By virtue of the above quoted language, the Game and
Fish Commission is expressly prohibited from expending any money
in excess of the amounts stated in Items 1 through 8 of its ap-
propriation for purposes provided in such items.
          You are therefore, advised that if the above quoted
rider is containeI3in the General A ropriation Act monies re-
                                       not increase the amount of
ceived from "such Federal funds" wi-ITif
money that may be expended by the Game and Fish Commission for
the purposes set out in Items 1 through 8 in the Appropriation to
the Game and Fish Commission. Such language limits   the amount of
money that may be expended by the Game and Fish Commission  for
the purposes expressed in Items 1 through 8. It does not limit

                              -87-
Hon. W. S. Heatley, page 3, (Opinion No. C-21)


the amount of money that may be expended by the Game and Fish
Commission for purposes not included in Items 1 through 8, such
as purposes contained in grants and such other activities as
come under the authority of the Game and Fish Commission, not
included in Items 1 through 8.
                          SUMMARY
           A proviso contained in a rider reading "provided,
      however, that the receipt and use of such Federal
      funds shall not serve to increase the expenditure level
      of the Game and Fish Commission beyond the amounts pro-
      vided in Items 1 through 8 above" limits the expendi-
      ture for purposes provided in Items 1 through 8, but
      does not limit expenditure for purposes not included
      in Items 1 through 8.
                             Yours very truly,
                            WAGGONER CARR
                            Attorney General of Texas



                                 John Reeves
JR:ms:wb
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Frank Booth
Mary K. Wall
Howard Fender
Dudley McCalla
APPROVED FOR THE ATTORNEY GENERAL
BY:   Stanton Stone




                             -88-